BOUTALL, Judge.
Appellee has filed a motion to dismiss this appeal because of untimely filing of the appeal bond.
The record in this case reveals the following : Judgment was rendéred adverse to appellants on February 24, 1975. As the matter was not taken under advisement and there was no request for notice of the signing of the judgment, no such notice was required (LSA-C.C.P. Art. 1913). There was no application for a new trial. On May 20, 1975 the trial court signed a devolutive appeal order, setting the security at $250.00. The appeal bond was filed into the record on June 10, 1975.
*492C.C.P. Article 2087 sets out the delay period in which a devolutive appeal may he taken. Since there was no application for a new trial, appellants had 97 days from the date the judgment was signed in which to perfect their appeal. In order to perfect an appeal and to attach jurisdiction to this court, an appellant must timely file his security within the delay period. C.C.P. Article 2088. The record reflects that these appellants filed their bond on the 106th day, clearly beyond the time allowed.
Appellants offer illness of the surety as excuse for this excessive delay. The statute provides no such basis for relief from its application. The appeal is dismissed for lack of jurisdiction.

APPEAL DISMISSED.